          Case 1:21-cr-00156-JDB Document 29 Filed 04/27/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA :

                                     :
                v.                                  1:21-cr-156
                                     :

STEPHEN AYRES                        :


                                    NOTICE OF FILING

        Undersigned counsel, on behalf of Stephen Ayres, respectfully submits the attached

for filing in the docket.


                                            Respectfully submitted,
                                            A.J. KRAMER
                                            FEDERAL PUBLIC DEFENDER


                                                   /s/
                                            EUGENE OHM
                                            Assistant Federal Public Defender
                                            625 Indiana Ave., NW
                                            Suite 550
                                            Washington, DC 20004
                                            (202) 208-7500
                                            eugene_ohm@fd.org
             Case 1:21-cr-00156-JDB Document 29 Filed 04/27/21 Page 2 of 3




                            FEDERAL PUBLIC DEFENDER
                               DISTRICT OF DISTRICT COLUMBIA
                              ________________________________________
                                          625 Indiana Ave. NW.
                                          Washington, DC 20004
                                                (202) 208-7528
                                          FAX (202) 208-7515

  FEDERAL PUBLIC DEFENDER                    Appellate Counsel              ASSISTANT FEDERAL PUBLIC DEFENDERS
  A.J. KRAMER                                  Lisa Wright                                 CARLOS VANEGAS
                                             Rosanna Taomina                                 DANIELLE JAHN
                                              Sandra Roland                                      DAVID BOS
                                               Tony Axam                                       EUGENE OHM
                                                                                         MICHELLE PETERSON
                                                                                                TONY MILES


                                          April 27, 2021


Nihar Mohanty
Assistant United States Attorney
555 Fourth St. NW
Washington D.C. 20053
       Re:     United States v. Stephen Ayres, 21-cr-156

Dear Mr. Mohanty:

        I am writing you to request a Bill of Particulars as to Counts 1, 2 and 3 in the
Indictment, filed February 25, 2021. A bill of particulars serves to provide a defendant with
essential details of the charges against him to ensure that he is adequately “informed of the
nature and cause of the accusation” under the Sixth Amendment and can be prepared to meet
the charges and avoid surprise. See Russel v. United States, 369 U.S. 749, 763 (1962).

       In Count One, you charge Mr. Ayres with Obstruction of an Official Proceeding and
Aiding and Abetting, in violation of 18 USC § 1512 (c)(2) and (2). You allege that Mr. Ayres
“corruptly” obstructed, influenced and impeded an official proceeding. Please proffer the facts
from which you have charged Mr. Ayres with an offense that requires proof of corrupt intent.

        In addition, please indicate whether you have charged Mr. Ayres as a principal offender
or as an aider and abettor. If you are charging Mr. Ayres as an aider and abettor, please indicate
the individual(s) that you believe Mr. Ayres aided and abetted and the factual basis underlying
your theory that Mr. Ayres shared the same intent as that individual.

        In Counts Two and Three, you charge Mr. Ayres with Entering and Remaining in a
Restricted Building (Count Two) and Disorderly and Disruptive Conduct in a Restricted
Building (Count Three) in a restricted area where the Vice President and Vice President-elect
were temporarily visiting. Please indicate the nature of the violent conduct you are alleging for
Mr. Ayres. Please also indicate the times that the Vice President and Vice President-elect were
temporarily visiting and the times that you allege that Mr. Ayres were on Capitol grounds.
         Case 1:21-cr-00156-JDB Document 29 Filed 04/27/21 Page 3 of 3




       I would appreciate a timely response so that I may file a Motion with the Court under
Federal Rule of Criminal Procedure 7(f) if you decline to provide a Bill of Particulars.

       Please let me know if you have any questions.



                                                           Best,




                                                           Eugene Ohm
                                                           Attorney for Stephen Ayres
                                                           Assistant Federal Public Defender
                                                           Federal Public Defender for the
                                                           District of Columbia
                                                           625 Indiana Avenue, NW
                                                           Washington DC 20004
